Case 2:21-cv-00759-JS-SIL Document 1-3 Filed 02/11/21 Page 1 of 2 PageID #: 21

                                                                                 Alexander Shiryak, Esq.
                                                                                   Dustin Bowman, Esq.
                                                                                   Mark Anderson, Esq.
                                                                                   Navpreet K. Gill, Esq.
                                                                            Alexander Kadochnikov, Esq.

                         80-02 Kew Gardens Road, Suite 600, Kew Gardens, New York
                                   Tel: (718)-577-3261        Fax: (718)744-2455

December 16, 2020

Via First Class Mail Return Receipt Requested
Pan King Inc.
8 Jerusalem Ave,
Hicksville, NY 11801

        Re:     Demand Pursuant to N.Y. Bus. Corp. Law § 624 and Common Law
                Response Within Five Business Days is Required.

Dear Sir or Madame,

This firm represents Pratik Patel (“Shareholder”) – a shareholder of the above-referenced
corporation.

This letter constitutes a demand pursuant to Section 624 of the N.Y. Business Corporation Law
(“Section 624”) and New York Common Law to inspect and copy certain books and records of
the Pan King Inc. (“Corporation”), as specified below for the purposes set forth below (the
“Demand”)

Pursuant to Section 624, and Common Law, Shareholder hereby demands the Corporation to
make available the following books and records1 available for inspection and copying within five
(5) business days of your receipt of this Demand, The demanded inspection is for all books and
records within the Corporation’s possession, custody, and control for the period of January 1,
2017 through the present (the “Relevant Period”), unless otherwise indicated.
    1. All bank statements.
    2. All leases.
    3. All books and records dated or created during the Relevant Period.



1
  For purposes of the Demand, books and records as used herein is construed as broadly as possible under
the Uniform Rules for New York State Trial Courts, Section 624 and New York common law and includes,
without limitation, any and all correspondence concerning the demanded categories, whether sent via mail:
facsimile, electronic communication, or otherwise. In addition, books and records is construed to include
"Board Materials", which as used herein means all documents concerning, relating to, provided at, discussed
at, prepared or disseminated in connection with any meeting of the Company's Board of Directors (the
"Board,,) or any regular or specially created committee thereof: including all presentations, board packages,
recordings, agendas, summaries, memoranda, transcripts, notes, minutes of meetings, drafts of minutes of
meetings, documents such as exhibits or presentations distributed at meetings, summaries of meetings. or
resolutions.

                                                      1
Case 2:21-cv-00759-JS-SIL Document 1-3 Filed 02/11/21 Page 2 of 2 PageID #: 22

The purposes for the Demand is to investigate potential wrongdoing, mismanagement and
breaches of fiduciary duty by the members of Corporation in connection with the events,
circumstances, and transactions described above.

Please contact me to make arrangements for the review of the demanded books and records:
Alexander Kadochnikov, Shiryak, Bowman, Anderson, Gill & Kadochnikov, LLP., 80-02 Kew
Gardens Road, Suite 600, Kew Gardens, NY 11415, telephone 718-577-3261, email at
akadochnikov@sbagk.com.

In the event that the Corporation does not respond to this letter or fails to permit inspection and
copying of the demanded documents within five business days from the receipt of the demand,
we will seek appropriate relief to the fullest extent permitted under the law.


Respectfully yours,




Alexander Kadochnikov




                                                  2
